
	
		I
		111th CONGRESS
		1st Session
		H. R. 3948
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2009
			Mr. Putnam (for
			 himself, Mr. Klein of Florida,
			 Mr. Bilirakis,
			 Mr. Miller of Florida,
			 Mr. Buchanan,
			 Ms. Kosmas,
			 Ms. Corrine Brown of Florida,
			 Mr. Crenshaw,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Ms. Wasserman Schultz,
			 Ms. Ros-Lehtinen,
			 Mr. Wexler,
			 Mr. Posey,
			 Mr. Rooney,
			 Mr. Roe of Tennessee,
			 Mrs. Capito,
			 Mr. Campbell,
			 Mr. Baca, Mr. Teague, Mr.
			 Gutierrez, Mr. Snyder, and
			 Mr. Lee of New York) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  entitlement under the Post-9/11 Educational Assistance Program to payment for
		  test preparatory courses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Test
			 Prep for Heroes Act.
		2.Post-9/11
			 educational assistance for test preparatory courses
			(a)In
			 generalSection 3315 of title
			 38, United States Code, is amended—
				(1)in subsection (a), by inserting before the
			 period the following: and one test preparatory course;
				(2)in subsection
			 (b)—
					(A)by inserting
			 total before amount payable;
					(B)by inserting
			 and test preparatory course after licensing or
			 certification test; and
					(C)in paragraph
			 (2)—
						(i)by
			 inserting aggregate amount equal to the before
			 fee; and
						(ii)by
			 inserting plus the fee charged for the test preparatory course
			 after the test; and
						(3)by adding at the
			 end the following new subsection:
					
						(d)Test preparatory
				course definedIn this
				section, the term test preparatory course means—
							(1)a preparatory course for a test that is
				required or used for admission to an institution of higher education;
							(2)or a preparatory
				course for a test that is required or used for admission to a graduate
				school.
							.
				(b)Clerical
			 amendments
				(1)HeadingThe heading for section 3315 of title 38,
			 United States Code, is amended by inserting after tests the following:
			 ; test preparatory
			 courses.
				(2)Table of
			 sectionsThe table or sections at the beginning of chapter 33 of
			 such title is amended by striking the item relating to section 3315 and
			 inserting the following:
					
						
							3315. Licensure and certification tests;
				test preparatory
				courses.
						
						.
				(c)Effective
			 dateThe amendments made by this Act shall take effect
			 _____.
			
